DETAILED ACTION
This Non-Final Office action is in response to Applicant’s response on 10/19/2021.  Claims 2-19 are pending, with claims 14-19 withdrawn from consideration.  The earliest effective filing date of the present application is 09/25/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a credit code thereof” in line 9.  (emphasis added).  This renders the claim indefinite.  It is unclear to the examiner if the “thereof” is referring to the claimed linkage code, user code, or the credit card.  The examiner recommends amending the claim to specifically recite what is meant by “thereof”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2011/0218907 to Dessert et al. (“Dessert”).
With regard to claims 2 and 8, Dessert discloses the claimed settlement system comprising: 
 	a register machine configured to perform an operation for settlement of a transaction with a user at a store (see e.g. [0098], [0103], [0053] where merchant POS may scan barcode that contains user id that identifies the user; Fig. 16E element 1689); and 
 	a user management server, wherein the register machine is configured to perform an operation to obtain a user code of the user (see e.g. [0098], [0103], [0053] where merchant POS may scan barcode that contains user id that identifies the user; Fig. 16E element 1689), 
 	the user management server is configured to: 
 		store a linkage code in association with the user code, the linkage code identifying a credit card of the user and being different from a credit code thereof (see e.g. [0042-43] where the system of Dessert applies to both open- and closed-loop cards, such as gift cards and credit cards, respectively “The stored value account 142 of this disclosure covers both 
open-loop and closed-loop types.”; see further Fig. 2A, with “user code” being client unique identifier #1, “linkage code” is e.g. VCARD ID#1, and “credit card [with number]” being e.g. PAN#1, or personal account number #1 of credit card; [0058]; [0065]; see [0061] where the PAN is being interpreted as the credit card number on the card, and the VCARD ID#(n) is found to be different than the credit card number on the card, as claimed), 
 		obtain the linkage code associated with the user code obtained by the register machine (see e.g. Fig. 2A, where client unique identifier#1 is claimed user code, and where the system has obtained a linkage code of e.g. VCARD ID#1), and perform a notification of the obtained linkage code to a credit card processing server (see e.g. Fig. 2C, where the stored value account database/server obtains among other things VCARD ID#1), and 
 		receive an identification code having an expiration time, that is sent from the credit card processing server in response to the notification (see e.g. Fig. 8B, where the expiration data received here is “Valid Thru 12/19”), and send the received identification code to a user terminal of the user, the identification code being different from the credit code and the linkage code (see e.g. Fig. 8B, 804A barcoded card number data is shown, this code being different from the credit code and linkage code), and 
the register machine is configured to: 
perform an operation to obtain the identification code from the user terminal (see e.g. [0098] “A merchant may use a scanner to enter a one-dimensional barcode 804A. Exemplary one-dimensional bar codes may include, but are not limited to, U.P.C., Codabar, . . . .”), and 
 		send a request for a credit card settlement using the obtained identification code to the credit card processing server (see  [0162] for authorization request).


With regard to claims 3 and 9, Dessert further teaches where the user management server is configured to: store a plurality of linkage codes in association with the user code (see  Fig. 2A, VCARD#1-5), each linkage code identifying a credit card of the user and being different from a credit code thereof, and obtain one of the linkage codes based on a user selection, and perform the 2Application No. 16/987,291Docket No.: TAI/2445USC01Reply to Restriction Requirement of August 20, 2021notification with respect to the one of the linkage codes (see e.g. [0042-43] where the system of Dessert applies to both open- and closed-loop cards, such as gift cards and credit cards, respectively “The stored value account 142 of this disclosure covers both open-loop and closed-loop types.”; see further Fig. 2A, with “user code” being client unique identifier #1, “linkage code” is e.g. VCARD ID#1, and “credit card [with number]” being e.g. PAN#1, or personal account number #1 of credit card; [0058]; [0065]; see [0061] where the PAN is being interpreted as the credit card number on the card, and the VCARD ID#(n) is found to be different than the credit card number on the card, as claimed).  

With regard to claims 4 and 10, Dessert further teaches where the user management server is configured to cause the user terminal to display a list corresponding to the 

With regard to claims 5 and 11, Dessert further teaches where the user management server is configured to: store the plurality of linkage codes in association with the user code and a store code of the store (see e.g. Fig. 2C, where the linkage codesand the store code (e.g. MerchantID#1, 2, etc.), and one or more linkage codes in association with the user code and a store code of another store (see same, with different merchantID#), and receive the store code along with the user code from the register machine, wherein the list corresponds to the plurality of linkage codes associated with the store code, and not to the one or more linkage codes (see [0060-61], [0065-66] etc. ).  

With regard to claims 6 and 12, Dessert further teaches where the user management server is further configured to change an order of listing in the list based on a use history of the plurality of linkage codes (see Fig. 2C).  

With regard to claims 7 and 13, Dessert further teaches where the user management server is configured to cause the user terminal to display a representation of the identification code, and the register machine performs the operation to obtain the identification code from the representation displayed by the user terminal (see Fig. 8A-D).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687